DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

 First Action Final Rejection
This Application is a continuation of the Application 16/876789 based upon the RCE filed 09/09/2021.  The claims of Application 16/876789 were Finally Rejected on 03/09/2021.
As set forth in MPEP §706.07(b), "claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of... an earlier application, and (B) all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this New Application. See MPEP § 706.07(b).

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are that the prior art does not disclose all the claimed limitations.  Specifically, applicant is arguing that the main reference, U.S. Publication No. 2013/0141461 to Salter, does not teach “modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon characteristics of light emitted by the light source, said light source comprising a laser emitter, an infrared light sources or a domestic light bulb.”  
However, in the Final Rejection dated 03/09/2021, the Examiner rejected Independent claim 1 using 35 USC §103.  The secondary prior art, U.S. Publication No. 2016/0260259 to Rueb, is used to reject the limitation in question, NOT the primary prior art, Salter.  Therefore the current argument is moot.
Finally Rejected.  The Examiner would like to point out that Claims 5-7 are considered to have allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0141461 to Salter et al. (Salter) in view of U.S. Publication No. 2016/0260259 to Rueb.
As to claim 1, Salter discloses a method for influencing virtual objects of augmented reality, said method comprising the following steps: 
obtaining images of a real three-dimensional space by a camera of a device adapted to create and view augmented reality (Fig. 1, 4; Para. 0020-0021, series of images that may be captured by the camera 16), 
identifying one or more markers of the real three-dimensional space based upon said images obtained by the camera (Fig. 1; Para. 0020, the augmented reality system 10 may utilize a plurality of augmented reality markers, including at least one origin marker 24 and multiple expansion markers 26), wherein at least one of the markers comprises a light source of the real three-dimensional space (Fig. 1; Para. 0019, window, 7), 
using preliminary processing system: 

determining coordinates of the device adapted to create and view augmented reality relative to the base coordinate system (Fig. 1, 6: Para. 0036, the method includes calculating, based the location of the expansion marker node and the origin marker node in the marker graph, the location of the camera in the physical space at the time of capturing the registration image), 
specifying coordinates of virtual objects of augmented reality in the base coordinate system (Fig. 1; Para. 0019, 0045-0046, augmented reality objects 22), 
modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon identified motion of a user (Para. 0023, the relative position of a newly imaged expansion marker may be computed relative to a previously imaged expansion marker which is captured in the same image. In this manner the three dimensional position of B relative to A, C relative to B, D relative to C, E relative to D, and relative to E may be determined) and/or positioning of the light source within the augmented reality in relation to said virtual objects of the augmented reality, 
using preliminary processing system setting a virtual camera in the determined coordinates of the device relative to the base coordinate system so that a virtual marker visible by the virtual camera is located in a field of view of the virtual camera in the 
calculating a vector corresponding to a direction from the virtual marker to the virtual camera in real time (Para. 0022, variety of other mechanisms may be used to represent the difference in locations of a parent and child marker. For example, a 4.times.3 transformation matrix may be used, a position vector and quaternion may be used, or a position vector and Euler angles may be used), 
generating information about all movements of the virtual camera relative to the markers of the real three-dimensional space, said movements comprising rotation, approximation, and tilt, by sequential iteration and in real time (Para. 0023, the relative position of a newly imaged expansion marker may be computed relative to a previously imaged expansion marker which is captured in the same image. In this manner the three dimensional position of B relative to A, C relative to B, D relative to C, E relative to D, and relative to E may be determined), 
determining whether the light source is a directing element (Fig. 1; Para. 0019, 0045-0046, a user 6 wearing the head mounted display device 12 may view not only the real objects in physical space 5 such as window 7, but also augmented reality objects 22 displayed as if to appear within the environment, such as the illustrated baseball crashing through the widow 7), and 

Salter does not expressly disclose modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon characteristics of light emitted by the light source, said light source comprising a laser emitter, an infrared light sources or a domestic light bulb.
Rueb teaches modifying at least some of the virtual objects of augmented reality by activating preprogrammed dynamic actions of the at least some the virtual objects based upon characteristics of light emitted by the light source (Fig. 4-6; Para. 0010, 0021-0024, The accurate measurement made possible by a laser projector provides the ability to generate a three dimensional image of the component in a geometrically said light source comprising a laser emitter (Fig. 4-6; Para. 0010,0021-0024, laser projector, 22), an infrared light sources or a domestic light bulb.
It would have been obvious to one of ordinary skill in the art to modify the augmented reality system of Salter to include the laser reference points of Rueb because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the physical reference points of Salter and the laser reference points of Rueb perform the same general and predictable function, the predictable function being allowing for geometrically accurate locations to be assigned and used in an augmented reality. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the physical reference points of Salter by replacing it with the laser reference points of Rueb. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As to claim 3, Salter and Rueb disclose the method of claim 1.  Salter discloses wherein the light source is recognized as the directing element if the light emitted by said light source has predetermined characteristics including at least one of: intensity, frequency, spectrum, color (Para. 0018, 0045-0046, the head mounted display device 12 one or more cameras 16 such as a visible light camera 16a and a depth camera lab; 

As to claim 4, Salter and Rueb disclose the method of claim 1.  Salter discloses comprising setting a virtual camera in the determined augmented reality coordinates based upon determined in the augmented reality coordinates position of the light source (Para. 0027, as the user scans the camera around the physical space 5, the current position of the camera of the augmented reality system in the physical space may be calculated; Fig. 1; Para. 0019, 0045-0046, a user 6 wearing the head mounted display device 12 may view not only the real objects in physical space 5 such as window 7, but also augmented reality objects 22 displayed as if to appear within the environment).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LISA S LANDIS/           Examiner, Art Unit 2626